ORDER

PER CURIAM.
Appellant, Matthew Steck d/b/a Bondtight Roofing Co., appeals from an adverse judgment entered in the Associate Circuit Court of St. Louis County awarding respondent, Kathy Dobby, $5,992.11 plus costs on her breach of contract action. We affirm. We have reviewed the briefs of the parties and the legal file and find the findings and conclusions of the circuit court are not clearly erroneous. As we further find an extended opinion would have no precedential value, we affirm the circuit court’s order pursuant to Rule 84.16(b). A memorandum solely for the use the parties here involved has been provided explaining the reasons for our decision.